   Case: 4:20-cv-01816-SRC Doc. #: 9 Filed: 06/17/21 Page: 1 of 1 PageID #: 33




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOSEPH MICHAEL DEVON ENGEL,                      )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )         No. 4:20-CV-1816 SRC
                                                  )
 CORIZON, et al.,                                 )
                                                  )
                 Defendants,                      )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis on

appeal. ECF No. 8. When the Court dismissed this action, it certified in writing that an appeal

would not be taken in good faith, see ECF Nos. 4 & 5; 28 U.S.C. § 1915(a)(3), and it is not apparent

that plaintiff now seeks appellate review of any issue that is not frivolous. See Coppedge v. United

States, 369 U.S. 438, 445 (1962). As a result, the Court will deny the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal [ECF No. 8] is DENIED.

       Dated this 17th day of June, 2021.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE
